Steuer, J. (dissenting).
For two reasons we dissent from the holding of the majority. It is not necessary to restate the facts. As the majority concedes, no hearing, and in fact no reason, need be given for the discharge of a probationary policeman in the Housing Authority. The reasons for the failure to provide for a hearing are obvious. The Authority is responsible for the performance of its police force. In an area so sensitive it is essential that there be discretion equal to that responsibility.
In this instance the petitioner was given an opportunity to explain. The explanation did not satisfy the Authority. If there had been a formal hearing it is undoubted that the medical reports would have constituted substantial evidence to warrant the Authority’s conclusion and action. The petitioner’s evidence on this application raises an apparent conflict of medical testimony which could not be the basis of a finding that the decision was arbitrary. Moreover, the evidence that the urine analysis at a later date was negative does not even show a conflict. It does not contradict the presence of a narcotic drug at the time the original specimens were taken.
The judgment of Special Term should be reversed and the petition dismissed.
Kupferman, J. P., and Murphy, J., concur with Lupiano, J.; Steuer, J., dissents in an opinion in which Lake, J., concurs.
Judgment, Supreme Court, New York County, entered on May 2, 1973, modified, on the law, by reversing so much thereof as reinstates the petitioner as a patrolman, and the matter remanded to the respondent New York City Housing Authority for a further hearing and medical investigation in accordance *167with the opinion of this court filed herein, and as so modified, the judgment is affirmed, without costs and without disbursements.